

116 S1314 IS: Stop Silencing Victims Act
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1314IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Kennedy (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish that certain provisions of a nondisclosure agreement between a public sector employer
 and an employee shall be unenforceable.1.Short titleThis Act may be cited as the Stop Silencing Victims Act.2.Nondisclosure agreement unenforceable under the Civil Rights Act of 1964Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) is amended by adding after section 717 the following:717A.Nondisclosure agreement unenforceable(a)In GeneralAny covered provision of a nondisclosure agreement that is entered into by an employee described in section 717(a) and an entity to which such section applies shall be unenforceable against that complainant employee.(b)Covered provisionIn this section, the term covered provision means a provision of a nondisclosure agreement—(1)that is entered into after the date of enactment of the Stop Silencing Victims Act;(2)that prohibits the disclosure of information relating to an allegation or series of allegations that could plausibly give rise to a valid claim of sex discrimination; and(3)relating to material that is not otherwise prohibited by law from being disclosed.(c)DefenseIn any action or proceeding to enforce a covered provision, an employee described in section 717(a) may raise as a defense the unenforceability of a covered provision of a nondisclosure agreement, as set forth in this section.(d)Confidentiality(1)In GeneralPersonally identifying information about a complainant employee that would otherwise be held confidential in accordance with a covered provision of a nondisclosure agreement shall not be made public, unless the complainant employee chooses to make that information public.(2)Unlawful retaliationA violation of the prohibition described in paragraph (1) may be considered evidence of unlawful retaliation against the complainant employee..3.Nondisclosure agreement unenforceable under the Government Employee Rights Act of 1991Title III of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16a et seq.) is amended by adding at the end the following:305.Nondisclosure agreement unenforceable(a)In GeneralAny covered provision of a nondisclosure agreement that is entered into by a Presidential appointee described in section 303 or a State employee described in section 304 and an entity employing such appointee or employee, as the case may be, shall be unenforceable against that complainant Presidential appointee or State employee.(b)Covered provisionIn this section, the term covered provision means a provision of a nondisclosure agreement—(1)that is entered into after the date of enactment of the Stop Silencing Victims Act;(2)that prohibits the disclosure of information relating to an allegation or series of allegations that could plausibly give rise to a valid claim of sex discrimination; and(3)relating to material that is not otherwise prohibited by law from being disclosed.(c)DefenseIn any action or proceeding to enforce a covered provision, a Presidential appointee described in section 303 or a State employee described in section 304 may raise as a defense the unenforceability of a covered provision of a nondisclosure agreement, as set forth in this section.(d)Confidentiality(1)In GeneralPersonally identifying information about a complainant Presidential appointee described in section 303 or State employee described in section 304 that would otherwise be held confidential in accordance with a covered provision of a nondisclosure agreement shall not be made public, unless that complainant appointee or employee chooses to make that information public.(2)Unlawful retaliationA violation of the prohibition described in paragraph (1) may be considered evidence of unlawful retaliation against the complainant appointee or employee..4.Nondisclosure agreement unenforceable under the Congressional Accountability Act of 1995Title II of the Congressional Accountability Act of 1995 (2 U.S.C. 1311 et seq.) is amended by adding at the end the following:208.Nondisclosure agreement unenforceable(a)In GeneralAny covered provision of a nondisclosure agreement that is entered into by a covered employee and an employing office shall be unenforceable against that complainant covered employee.(b)Covered provisionIn this section, the term covered provision means a provision of a nondisclosure agreement—(1)that is entered into after the date of enactment of the Stop Silencing Victims Act;(2)that prohibits the disclosure of information relating to an allegation or series of allegations that could plausibly give rise to a valid claim of sex discrimination; and(3)relating to material that is not otherwise prohibited by law from being disclosed.(c)DefenseIn any action or proceeding to enforce a covered provision, a covered employee may raise as a defense the unenforceability of a covered provision of a nondisclosure agreement, as set forth in this section.(d)Confidentiality(1)In GeneralPersonally identifying information about a complainant covered employee that would otherwise be held confidential in accordance with a covered provision of a nondisclosure agreement shall not be made public, unless the complainant covered employee chooses to make that information public.(2)Unlawful retaliationA violation of the prohibition described in paragraph (1) may be considered evidence of unlawful retaliation against the complainant covered employee..5.Nondisclosure agreement unenforceable under title 3 of the United States Code(a)In GeneralChapter 5 of title 3, United States Code, is amended by inserting after section 411 the following:411A.Nondisclosure agreement unenforceable.(a)In GeneralAny covered provision of a nondisclosure agreement that is entered into by a covered employee and an employing office shall be unenforceable against that complainant covered employee.(b)Covered provisionIn this section, the term covered provision means a provision of a nondisclosure agreement—(1)that is entered into after the date of enactment of the Stop Silencing Victims Act;(2)that prohibits the disclosure of information relating to an allegation or series of allegations that could plausibly give rise to a valid claim of sex discrimination; and(3)relating to material that is not otherwise prohibited by law from being disclosed.(c)DefenseIn any action or proceeding to enforce a covered provision, a covered employee may raise as a defense the unenforceability of a covered provision of a nondisclosure agreement, as set forth in this section.(d)Confidentiality(1)In GeneralPersonally identifying information about a complainant covered employee that would otherwise be held confidential in accordance with a covered provision of a nondisclosure agreement shall not be made public, unless the complainant covered employee chooses to make that information public.(2)Unlawful retaliationA violation of the prohibition described in paragraph (1) may be considered evidence of unlawful retaliation against the complainant covered employee..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 411 the following new item:411A. Nondisclosure agreement unenforceable..